I
        3Jn tbe Wntteb $>tates QCourt of jfeberal ~latms
                                            No. 16-816C

                                     (Filed: July 19, 2016)

                                                   )
ANNAMALAI ANNAMALAI,                               )         Pro Se Complaint; Sua Sponte
                                                   )         Dismissal; Frivolous.
                     Plaintiff,                    )
v.                                                 )
                                                   )
                                                                                         FILED
THE UNITED STATES,                                 )                                    JUL 1 9 2016
                                                   )
                                                                                       us coURT OF
                     Defendant.                    )                                   FEDERAL CLAIMS
                                                   )

Annamalai Annamalai, Marion, IL, pro se.

David A. Levitt, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, for defendant.

                                  ORDER OF DISMISSAL

CAMPBELL-SMITH, Chief Judge

        On July 8, 2016, plaintiff, Annamalai Annamalai, filed a complaint in this court
appearing prose. ECF No. 1. Because plaintiffs complaint contained personal
identifiers for himself and a number of other individuals, the Office of the Clerk of Court
designated the complaint to be sealed.

        Plaintiff asserts a claim against an agent of the United States Internal Revenue
Service (IRS). The identified IRS agent participated in plaintiffs criminal case.
Plaintiff, who was prosecuted and found guilty of bank fraud, tax fraud, bankruptcy
fraud, money laundering, obstruction of justice, and conspiracy to defraud the United
States in connection with the formation and operation of the Hindu Temple and
Community Center of Georgia, Inc., is now serving time in the United States Penitentiary
in Marion, Illinois. See United States v. Annamalai, No. 1:13-CR-437-1 (N.D. Ga. Nov.
5, 2013); see also Annamalai v. Reynolds, No. 1:16-CV-1373-TWT (N.D. Ga., July 8,
2016).




                          USPS TRACKING#   9114 9999 443135481061 25
                          & CUSTOMER        For Tracking or inquiries go to USPS.com
                          RECEIPT           or catt 1-BOB-222-1811.
       In particular, plaintiff asserts a taking of trade secret information pertaining to his
former Hindu Temple business. Compl. passim. Over time, plaintiff has pursued a
variety of claims related to this specific Hindu Temple. Based on a history of making
such claims, plaintiff has been declared a vexatious litigant by the 151 st Civil Court,
Harris County, Texas, and by the United States District Court for the Northern District of
Georgia. See Hind u Temple and Community Center of High Desert, Inc. v. Kepner, 1: 12-
CV-2941(SCJ) (N.D. Ga. Mar. 28, 2013) (ECF No. 111).

       To deter plaintiff from further frivolous filings, the Northern District of Georgia
issued a Judgment and Commitment Order. In pertinent part, it provides:

       The Court ORDERS that during the defendant's period of incarceration, ...
       the defendant shall not file frivolous, abusive, or malicious lawsuits against
       (1) former customers of the Hindu Temple and related entities, and victims
       of his criminal schemes; (2) parties, creditors, the Trustee, lawyers, and court
       personnel involved in the Hindu Temple's bankruptcy case; and (3)
       attorneys, government agents, the jury, and court personnel involved in the
       criminal case.

United States v. Annamalai, No. 1:13-CR-437-1 (N.D. Ga., July 16, 2015).

         In contravention of the Judgment and Commitment Order, plaintiff has continued
to file lawsuits. He brought several actions this calendar year. See e.g., Annamalai v.
Rajkumar, No. 16-CV-4491 (CM) (S.D.N.Y., June 15, 2016) (dismissing as frivolous and
as violative of the district court's Judgment and Commitment Order); Annamalai v.
Reynolds, No. 1:16-CV-1373-TWT (N.D. Ga., July 8, 2016) (dismissing claim and
deeming plaintiff a "serial frivolous filer"); Annamalai v. Laird, No. 3:16-cv-00524-
DRH, ECF No. 15 (S.D. 11., June 10, 2016) (dismissing case and ordering plaintiff to
show cause why he should not be sanctioned for filing a frivolous action).

        An examination of plaintiffs complaint here indicates that again plaintiff has
violated the July 16, 2015 Judgment and Commitment Order, barring claims related to the
former Hindu Temple. Moreover, plaintiffs claims against an individual federal actor do
not fall within the court's limited jurisdiction. See Shalhoub v. United States, 75 Fed. Cl.
584, 585 (2007). As such, the court cannot hear plaintiffs complaint.

      Also attached to plaintiffs complaint is a document labeled as a "Writ of Praecipe."
ECF No. 3. The court construes that document to be an application to appear in forma
pauperis (IFP Application). By filing such a document, plaintiff seeks to proceed without
paying the court's filing fee. Id.



                                             2
        Although the court is permitted to waive filing fees under certain circumstances, the
 court finds that plaintiff's history of filing frivolous, repetitive, and vexatious actions
 weighs heavily against granting plaintiff's IFP application. See 28 U.S.C. § 1915(a)(l) and
 (e); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (defining when an action lacks an
 arguable basis in law or fact). Furthermore, a prisoner who brings suit in a federal court is
 subject to a limitation on proceeding in forma pauperis - a limitation commonly known as
 the "three strikes rule."

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action
       or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may
       be granted, unless the prisoner is under imminent danger of serious physical
       InJury.


28 U.S.C. § 1915(g)(2012). 1 Plaintiff has plainly exceeded three strikes.

        The IFP application is DENIED AS MOOT, and plaintiff's complaint
is DISMISSED as frivolous and as violative of the July 16, 2015 Judgment and
Commitment Order issued by the Northern District of Georgia. The Clerk of Court shall
enter judgment for defendant. No costs.

       IT IS SO ORDERED.




      A prisoner is defined as "any person incarcerated ... in any facility who is ...
convicted of, [and] sentenced for ... violations of criminal law." 28 U.S.C. § 1915(h).

                                              3